PER CURIAM.
This is the second time that this case has been before this court on appeal. The first time we reversed and remanded for further proceedings, 409 So.2d 106 at which point the pleadings were amended. On remand, the trial court decided that the amended pleadings raised no genuine issues of material fact and granted summary judgment in favor of appellee. We affirm. See Rios v. Florida Farm Bureau Mutual Insurance Company, 371 So.2d 700 (Fla. 3d DCA 1979).
DOWNEY, LETTS and HURLEY, JJ., concur.